Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-17 directed to inventions II and III non-elected without traverse.  Accordingly, claims 11-17 have been cancelled.
Allowable Subject Matter
Claims 1, 5-10, 18-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “one or more feed conduits extend along a side wall of the sewage pit until they reach a position at the height of the upper side of the receiving plate and continue along the upper surface of the receiving plate to a position about halfway along the receiving plate”.  The closest prior arts are Newton et al. (US PGPub 20010011643 A1), Eberle (WO 2006069772 A1), La Gatta (USPN 4092249), Otto et al. (US PGPub 20120292402 A1), Giehl et al. (USPN 4800907), Mun et al. (US PGPub 20180155904 A1), Couch (US PGPub 20050161398 A1), Atsumi (JP2007077697), Wallace (WO 02/097204), Takezaki et al. (JP2002129719) and Wu et al. (CN 205796642 U).  
The prior art Newton et al. discloses a sewage pit having an inlet, outlet and a feed conduit, but does not disclose a receiving surface having a receiving plate located at an oblique angle that induces a swirling motion.  
The prior art Eberle discloses a sewage pit having an inlet, outlet and a feed conduit, but does not disclose a receiving surface having a receiving plate located at an oblique angle that induces a swirling motion.  
The prior art La Gatta discloses a sewage pit having an inlet, outlet, a feed conduit and a receiving plate located at an oblique angle, but does not disclose “one or more feed conduits extend along a side wall of the sewage pit until they reach a position at the height of the upper side of the receiving plate and continue along the upper surface of the receiving plate to a position about halfway along the receiving plate”.  
The prior art Otto et al. discloses a tank having a spray nozzle, but does not disclose any other limitations of the claimed invention.  
The prior art Giehl et al. discloses a sewage pit having an inlet, outlet, a feed conduit and a receiving plate located at an oblique angle, but does not disclose “one or more feed conduits extend along a side wall of the sewage pit until they reach a position at the height of the upper side of the receiving plate and continue along the upper surface of the receiving plate to a position about halfway along the receiving plate”.  
The prior art Mun et al. discloses a tank having an inlet, outlet and a receiving plate located at an oblique angle, but does not disclose any other limitations of the claimed invention.  
The prior art Couch discloses a sewage pit having an inlet, outlet, a feed conduit and a bottom surface located at an oblique angle, but does not disclose “one or more feed conduits extend along a side wall of the sewage pit until they reach a position at the height of the upper side of the receiving plate and continue along the upper surface of the receiving plate to a position about halfway along the receiving plate”.  
The prior art Atsumi discloses a sewage pit having a pump, inlet, outlet, a feed conduit a receiving plate located at an oblique angle, and spray nozzles, but does not disclose flushing liquid or “one or more feed conduits extend along a side wall of the sewage pit until they reach a position at the height of the upper side of the receiving plate and continue along the upper surface of the receiving plate to a position about halfway along the receiving plate”.  
The prior art Wallace discloses a sewage pit having a pump, inlet, outlet, a feed conduit a receiving plate located at an oblique angle, spray nozzles and flushing liquid that flushes liquid into the receiving space, but does not disclose “one or more feed conduits extend along a side wall of the sewage pit until they reach a position at the height of the upper side of the receiving plate and continue along the upper surface of the receiving plate to a position about halfway along the receiving plate”.  
The prior art Takezaki et al. discloses a sewage pit having a pump, inlet, outlet, a feed conduit a receiving plate located at an oblique angle, spray nozzles and flushing liquid that flushes liquid into the receiving space, but does not disclose “one or more feed conduits extend along a side wall of the sewage pit until they reach a position at the height of the upper side of the receiving plate and continue along the upper surface of the receiving plate to a position about halfway along the receiving plate”.  
The prior art Wu et al. discloses a tank having a receiving plate, but does not disclose any other limitations of the claimed invention.  
None of the prior arts teach limitations “one or more feed conduits extend along a side wall of the sewage pit until they reach a position at the height of the upper side of the receiving plate and continue along the upper surface of the receiving plate to a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753